Filed 5/20/14 The Irvine Co. v. Coyne CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


THE IRVINE COMPANY,

     Plaintiff and Appellant,                                          G048584

         v.                                                            (Super. Ct. No. 30-2011-00532320)

JEFFREY B. COYNE,                                                      OPINION

     Defendant and Respondent.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
James Di Cesare, Judge. Affirmed.
                   Bewley, Lassleben & Miller, and Ernie Zachary Park for Plaintiff and
Appellant.
                   Outwater & Pinckes, and Randi E. Pinckes for Defendant and Respondent.


                                             *               *               *
              In a companion appeal, case No. G048234, we affirmed the March 18, 2013
judgment entered after the trial court granted summary judgment in Jeffrey Coyne’s favor
in The Irvine Company, LLC’s (Irvine) action against Coyne for breach of guaranty and
breach of the implied covenant of good faith and fair dealing.
              Subsequent to the March 18, 2013 judgment, on March 25, 2013, Coyne
filed a memorandum of costs and a motion for attorney fees under Civil Code
section 1717. On May 17, 2013, the court, finding that Coyne was the prevailing party
entitled to attorney fees under a contract between the parties, ordered Irvine to pay Coyne
$67,100 in attorney fees and costs.
              In the current appeal, Irvine requests this court to reverse the order
requiring it to reimburse Coyne for his attorney fees and costs, if this court (in the
companion appeal) reversed the underlying judgment. Because we affirmed the
underlying judgment in the companion appeal, we affirm the court’s order concerning
attorney fees and costs.


                                       DISPOSITION


              The postjudgment order is affirmed. Coyne shall recover his costs on
appeal.


                                                   IKOLA, J.

WE CONCUR:


BEDSWORTH, ACTING P. J.


ARONSON, J.



                                              2